department of the treasury internal_revenue_service washington d c date number release date cc psi tl-n-2746-00 uilc internal_revenue_service national_office field_service_advice memorandum for michael j cooper acting associate area_counsel lmsb denver from david r haglund senior technician reviewer associate chief_counsel passthroughs and special industries cc psi subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 i b also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend a b c d partnership seller buyer lender1 lender2 city state d1 d2 d3 d4 year1 year4 year9 year10 year11 year12 year13 year14 dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez dollar_figureab dollar_figureac dollar_figuread dollar_figureae dollar_figureaf dollar_figureag dollar_figureah dollar_figureai dollar_figureaj dollar_figureak dollar_figureal dollar_figuream dollar_figurean dollar_figureao dollar_figureap dollar_figureaq dollar_figureas dollar_figureat dollar_figureav dollar_figureaw dollar_figureax dollar_figureay dollar_figureaz dollar_figureba dollar_figurebb dollar_figurebc dollar_figurebd dollar_figurebe dollar_figurebf dollar_figurebg dollar_figurebh dollar_figurebi dollar_figurebj dollar_figurebk dollar_figurebl dollar_figurebm dollar_figurebn dollar_figurebo dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figurebp dollar_figurebq dollar_figurebr dollar_figurebs dollar_figurebt dollar_figurebu dollar_figurebv dollar_figurebw dollar_figurebx dollar_figureby dollar_figurebz dollar_figureca dollar_figurecb dollar_figurecc dollar_figurecd dollar_figurece dollar_figurecf dollar_figurecg dollar_figurech dollar_figureci dollar_figurecj dollar_figureck dollar_figurecl dollar_figurecm dollar_figurecn dollar_figureco dollar_figurecp dollar_figurecq dollar_figurecr dollar_figurecs dollar_figurect dollar_figurecu dollar_figurecv dollar_figurecw dollar_figurecx dollar_figurecy dollar_figurecz dollar_figureda dollar_figuredb dollar_figuredc dollar_figuredd dollar_figurede dollar_figuredf dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figuredg dollar_figuredh dollar_figuredi dollar_figuredj dollar_figuredk dollar_figuredl dollar_figuredm dollar_figuredn dollar_figuredo dollar_figuredp dollar_figuredq dollar_figuredr dollar_figureds dollar_figuredt dollar_figuredu dollar_figuredv dollar_figuredw dollar_figuredx dollar_figuredy dollar_figuredz dollar_figureea dollar_figureeb dollar_figureec dollar_figureed dollar_figureee dollar_figureef dollar_figureeg dollar_figureeh dollar_figureei dollar_figureej dollar_figureek dollar_figureel dollar_figureem dollar_figureen dollar_figureeo dollar_figureep dollar_figureeq a b c d e f g h i j k l m n o p q n1 n2 n3 n4 n5 issues your incoming memorandum raises the following two questions what is the proper allocation of partnership liabilities both before and after the second loan restructuring transfer of partnership interests by b to d and the redemption of two partners a and c and how must the cancellation of indebtedness cod income arising from the cancellation of the capitalized_interest be allocated among the partners in light of the transfer by b of a of its interest in partnership to d and the redemption of a and c conclusions an analysis of partnership’s allocation of its liabilities should be considered before and after all three steps the cancellation of debt the transfer and the redemption before the three steps the liabilities of partnership were nonrecourse and were allocated to the partners based upon their ownership percentages after the three steps all of the indebtedness was characterized as a recourse obligation and virtually all of it was allocated to d partnership’s allocation of its liabilities both before and after the three steps appears to be consistent with the regulations under sec_752 the cod income as allocated by partnership should be reallocated in accordance with each partner’s interest in the partnership under sec_1_704-1 because the partnership_agreement does not have the requisite safe_harbor provisions for its allocations this reallocation would appear to be consistent with the manner in which partnership has allocated all of its items of income gain loss deduction and credit prior to year b’s transfer of the majority of its interest in partnership to d should be viewed as a division of b that is akin to a conversion of a limited_partnership to a limited_liability_company the conversion has no immediate tax consequences and the allocation of the cod income to d rather than the b is of no consequence because we view b and d as essentially the same entity a and c receive a deemed_distribution of cash upon their withdrawal from partnership and the tax consequences to these partners should be determined under the distribution provisions of subchapter_k of the code partnership structure facts partnership is a state limited_partnership using an accrual_method of accounting and a calendar_year taxable_year partnership was formed in year1 as a rental real_estate company on d1 seller sold to buyer certain real and personal_property located in downtown city buyer paid dollar_figurea for certain real and personal_property the real_property consisted of a n1 story building a n2 story building a n3 story structure a n4 story building a n5 story building and two buyer paid approximately dollar_figureb at closing and agreed to take title to the various real_property encumbered by two loans in the approximate amount of dollar_figurec on d2 buyer assigned all of its rights and delegated all of its obligations under the agreement with seller with respect to the n4 and n5 story buildings and one of the to partnership the property the consideration paid for the assignment was nominal partnership accepted the assignment and assumed agreed to undertake to pay perform and discharge all debts obligations covenants and agreements of buyer arising out of the agreement with respect to seller buyer agreed to take title to the various properties to the extent encumbered by a loan in the amount of dollar_figured and to the extent of dollar_figuree of a loan entire principal due of dollar_figurea from lender while the incoming memorandum suggests that all of the property held by buyer was assigned to partnership we did not review any documents assigning the n1 n2 or n3 story buildings or the associated with those buildings partnership was formed with three partners whose initial capital contributions and interests were as follows capital_contribution interest general partners a b limited partners b c dollar_figuref dollar_figuref dollar_figureg dollar_figureg b b c c section of the first amendment and restatement of the limited_partnership agreement dated d3 hereafter agreement provides as follows with respect to the maintenance of capital accounts for each of the partners a an individual capital_account a capital_account shall be maintained for each partner a partner’s capital_account shall be computed in accordance with treasury regulations promulgated under sec_704 of the code including without limitation optional adjustments in connection with elections under sec_754 of the code and if approved by the general partners in-kind distributions if the allocations and distributions required or permitted under this agreement result in the reduction of a partner’s capital_account unless otherwise provided in this agreement such reduction need not be restored b except as may be otherwise provided in this agreement i no partner shall be entitled to withdraw any amount on account of his capital_account to demand or receive any property from the partnership other the names of the partners the amount of each partner’s initial capital_contribution and the percentage interests in the partnership were taken from an amended and restated partnership_agreement dated d3 we note that these numbers are not consistent with the percentage interests as reported on partnership’s tax returns for year through year or the incoming memorandum the original partnership_agreement was not submitted to the national_office regardless of whether the amended and restated partnership_agreement or the tax returns and incoming memorandum are correct if the aggregate ownership percentages did not change until the second restructuring then our analysis herein is not affected than cash or to receive any interest on or payments in respect of his capital_account and ii no partner shall be obligated to restore any deficit in his capital_account or bring his capital_account into any particular relationship with the capital_account of any other partner section of the agreement provides that except as provided for certain special allocations to assure each partner a specified return on investment and for allocations related to property within sec_704 or ordinary_income under sec_751 sec_1245 or sec_1250 each item_of_income gain loss deduction or credit is to be allocated to each partner in the proportion of their respective distributive shares if during a taxable_year of the partnership a partner’s distributive_share changes the items are to be allocated on a daily basis based on the distributive_share held by such partners and the number of days the interest is held unless the general partners elect to close the books of partnership to take into account the varying interests of the partners section of the agreement provides that no limited_partner shall have any personal liability to partnership to any of the partners or to the creditors of partnership for the debts of partnership or any of its losses beyond the amount contributed or agreed to be contributed by the limited_partner to the capital of partnership it appears that from the date of formation through the date of the second restructuring on d4 discussed below that the partners’ respective ownership interests in partnership with respect to one other remained unchanged partnership liabilities lender financed the construction of the property and held the mortgage prior to the acquisition of the property by partnership in year1 lender financed partnership’s acquisition with a loan of dollar_figureh plus an dollar_figurei working_capital facility and a dollar_figurej secondary working_capital facility for a total amount of dollar_figurek no partner of partnership is related to lender at the time of the year1 assignment to partnership the property was also encumbered by an dollar_figurem liability in favor of another lender it appears that the loans to partnership were used in part to pay off a portion of the existing indebtedness on the property pursuant to the schedule k-1s issued to each of the partner sec_5 partnership allocated its liabilities to each of the partners as follows a b gp b c gp b b lp c p gp c b lp d o gp l i a b i allocation l i t y year10 q’d nonrecourse other total year11 q'd nonrecourse other total year12 q'd nonrecourse other total year13 q'd nonrecourse other total year14 q'd nonrecourse other total dollar_figurep dollar_figures dollar_figurev dollar_figurey dollar_figureac dollar_figureaf dollar_figureai dollar_figureal dollar_figureao dollar_figure dollar_figure dollar_figure dollar_figure dollar_figureq dollar_figuret dollar_figurew dollar_figurez dollar_figuread dollar_figureag dollar_figureaj dollar_figuream dollar_figureap dollar_figuren dollar_figureo dollar_figureaw dollar_figureay dollar_figureay dollar_figurep dollar_figurep dollar_figurey dollar_figurey dollar_figureai dollar_figureai dollar_figureas dollar_figureas dollar_figurer dollar_figureu dollar_figurex dollar_figureab dollar_figureae dollar_figureah dollar_figureak dollar_figurean dollar_figureaq dollar_figure dollar_figure dollar_figure dollar_figurep dollar_figurep dollar_figurey dollar_figurey dollar_figureai dollar_figureai dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figureat dollar_figureav dollar_figureax dollar_figureaz dollar_figureba dollar_figurebb first loan restructuring by year4 substantial interest had accrued on the lender note and this interest which was not paid had been capitalized and added to the principal balance of the obligation in year4 the lender1 loan was restructured under the the national_office only received and reviewed partnership’s tax returns for year through year for a comprehensive review of the issues in this case the tax returns for year through year need to be considered the amounts listed on the schedule_k-1 for year for b with respect to its general_partnership interest as set forth in schedule_k-1 were dollar_figuren and dollar_figureo for qualified nonrecourse liabilities and other liabilities respectively these amounts appear to be incorrect because a substantial portion of b’s interest was transferred to d in year further the amounts listed on the tax returns for b’s limited_partnership_interest should be reviewed restructuring agreement lender made the following new nonrecourse loans one loan for dollar_figurebc hereafter first note and one loan for dollar_figurebd million hereafter fourth note further the original note given in year1 was modified to an amount of dollar_figurebe hereafter existing note the first fourth and existing note are collectively referred to as the lender notes at the same time lender made a loan to partnership in the amount of dollar_figurebf the interest rate on the first and fourth notes was the lower_of the prime rate or d the interest on the existing note varied from e to f the interest rate on the lender loan was g interest on the notes was to be paid out of cash_flow cash_flow was defined as revenue plus disbursements of additional facility proceeds a dollar_figurebg sixth note from lender less costs as annually budgeted interest on the first and fourth note was payable from h of aggregate cash_flow interest on the existing note was payable after the payments on the first and fourth notes interest on the lender loan was payable out of i of aggregate cash_flow from the date of the first restructuring substantial interest accrued on each of the loans this interest was not paid but was capitalized and added to the outstanding principal balance on the various loans a schedule of the principal and accrued interest from the date of the first restructuring to d4 is as follows principal first note existing note third note lender fourth note total dollar_figurebc dollar_figurebj9 dollar_figurebf dollar_figurebd dollar_figurebr accrued interest total principal and accrued interest dollar_figurebh dollar_figurebl dollar_figurebn dollar_figurebp dollar_figurebs dollar_figurebi dollar_figurebm dollar_figurebo dollar_figurebq dollar_figurebt the numbering on the notes is in accord with the loan agreement while the incoming memorandum states that the loan made by lender was made in year we note that it appears to have been made pursuant to a promissory note dated d2 the significance of the fifth and sixth notes is not clear it should be determined whether amounts were actually transferred pursuant to these notes the fifth note is not referenced here but references can be found throughout the record the original principal_amount was dollar_figurebe however a payment of dollar_figurebk was made in the first half of year partnership accrued and deducted amounts on its tax returns as interest_expense the record suggests that the amounts deducted were never paid but rather were capitalized and added to the principal of the various notes the deductions taken were in the following amounts year year year year year year interest_expense dollar_figurebu dollar_figurebv dollar_figurebw dollar_figurebx dollar_figureby second loan restructuring as seen from the chart above by d4 the accrued but unpaid interest which had been capitalized to principal increased the total principal amounts of the notes to approximately dollar_figurebz of which approximately dollar_figureca was owed to lender on d4 the original debt and capitalized_interest exceeded the value of the properties and the debt was again restructured at that time partnership acknowledged that it had no equity in the property in the second loan restructuring the accrued but unpaid interest on the lender notes was discharged and the original principal of the lender notes was restructured but in the aggregate not decreased with respect to the lender loan however only dollar_figurecb of the accrued interest and original principal was forgiven the remainder of the lender loan was restructured all of the restructured notes both the notes outstanding to lender and the lender note were reclassified as recourse obligationsdollar_figure the restructuring of the various loans was stated in three amended and restated loan agreements referred to as the senior tranche the middle tranche and the junior tranche collectively the tranches dollar_figure the junior tranche restated the fourth fifth and existing note in an amount equal to dollar_figurecc the middle tranche was comprised of two notes one restructured for portions of the lender notes and one restructured for the lender loan with respect to the middle tranche restructuring the value of the properties is not clear from the materials submitted to the national_office despite being reclassified in the restructuring documents as recourse obligations partnership’s tax returns appear to have continued to report the obligations as nonrecourse the lender notes to partnership were restructured into the tranches with the specific intention of selling off portions of the loans for the lender notes there was a single note which restated the original principal balance of the first and second note and part of the principal balance of the fourth and fifth note in the aggregate amount of dollar_figurecd the senior tranche amended and restated a portion of the original principal of the first and second note in the amount of dollar_figurece section dollar_figure of the middle tranche summarizes the tranches in part as follows all indebtedness other than that now evidenced by the senior tranche note the middle tranche note the lender middle tranche note and the junior tranche note is and shall be deemed discharged concurrently herewith including but not limited to all accrued interest all other charges payable with respect thereto and all principal in excess of the principal balance of the senior tranche note the middle tranche note and the junior tranche note such that as of d4 the total aggregate indebtedness of borrower to lender shall be dollar_figurecf and the total aggregate indebtedness of borrower to lender shall be dollar_figurecg the various notes that resulted from the first restructuring in year4 and which were restructured into the tranches can be summarized as follows principal dollar_figurebc first note existing note dollar_figurebj14 third note fourth note dollar_figurebf dollar_figurebd senior tranche dollar_figurece middle tranche junior tranche dollar_figurech dollar_figureci15 dollar_figurecj dollar_figurecc also on d4 b transferred a percent of its interest c of its general_partnership interest and n of its limited_partnership_interest in partnership to d a state limited_liability_company b retained n of its limited_partnership_interest which was converted to a general_partnership interest on the same day a and c retiring or redeemed partners withdrew from partnership it appears the sole the documents implementing the restructuring state that a portion of the fifth note was restructured however attachment in the record which summarizes the restructuring does not refer to the fifth note the entire principal_amount of the existing note was restructured among the middle tranche and junior tranche of the fourth note this amount represents the total principal and accrued interest to the date of the second restructuring less dollar_figurecb of accrued interest that was forgiven consideration provided to the retiring partners was relief from each partner’s share of partnership’s liabilitiesdollar_figure as a result of these transactions d became a o partner in partnership and b became a b partner the ownership of d was identical to the ownership of b as a result of the second restructuring on d4 partnership recognized cod income in the amount of dollar_figureck which was allocated among the partners as follows total dollar_figureck a b - gp b - lp c - gp c - lp dollar_figurecl dollar_figureco dollar_figurecm dollar_figurecn d - gp dollar_figurecl dollar_figurecp the cod income was allocated first to the withdrawing partners a and c to the extent that each of those partners had a negative balance in their respective tax capital_account beyond this allocation however no income gain loss or deduction of partnership was allocated to the withdrawing partners the allocation of the cod income was purportedly based on an interim closing of the partnership books in accordance with the rules provided by sec_1_706-1 as of the close of business on the date on which the agreement admitting d as a new general_partner became effective or d4 the actual allocation of the cod income to a and c can be compared with each of those partner’s respective share of partnership’s liabilities at the time of their redemption as follows cod allocation liability share a c dollar_figurecl dollar_figurecq dollar_figureao dollar_figurecr capital accounts it needs to be determined for certain whether there was additional consideration for the withdrawal a document admitting d as a general_partner of partnership and executing the withdrawal of a and c states in part as payment for the surrender of the a and c interests after d and b collectively have received distributions that achieve a rate of return the partnership will pay the withdrawing partners an amount equal to the sum of we note that partnership recognized additional cod income in year the recognition of this income may not bear on the issues discussed in this document however it would be useful to understand the events surrounding partnership’s reporting of the cod income in year the agreement calls for partnership to maintain capital accounts in accordance with the regulations under sec_704 according to the respective form 1065s filed for partnership for the following years each partner’s capital_account can be reconciled as follows18 a - b b - c b - b c - p c - b d - o gp interest gp interest lp interest gp interest lp interest gp interest dollar_figurecs dollar_figurect dollar_figurecs dollar_figurecu dollar_figurecs dollar_figurecv dollar_figurecy dollar_figuredb dollar_figurede dollar_figuredh dollar_figurecl dollar_figure dollar_figurecw dollar_figurecz dollar_figuredc dollar_figuredf dollar_figuredi dollar_figuredm dollar_figuredp dollar_figure dollar_figure dollar_figure dollar_figurecv dollar_figurecy dollar_figuredb dollar_figurede dollar_figuredh dollar_figuredk dollar_figuredn dollar_figuredq dollar_figuredr dollar_figuredt dollar_figuredv dollar_figuredx dollar_figurecx dollar_figureda dollar_figuredd dollar_figuredg dollar_figuredj dollar_figureco dollar_figure dollar_figurecv dollar_figurecy dollar_figuredb dollar_figurede dollar_figuredh dollar_figurecl dollar_figure dollar_figure dollar_figure dollar_figuredl19 dollar_figuredo dollar_figureds dollar_figuredu dollar_figuredw dollar_figuredy ending year9 capital contributed share of income withdrawals distrib s ending year10 capital contributed share of income withdrawals distribs ending year11 capital contributed share of income withdrawals distribs ending year12 capital contributed share of income withdrawals distribs ending year13 capital contributed share of income withdrawals distribs ending year14 below is a comparison between how partnership actually allocated the cod income and how partnership would have allocated the income based on the respective partner’s distributive_share or percentage interest in partnership using the interim closing method under sec_1_706-1 actual allocation of cod income allocation of cod income if based upon ownership percentage a b -gp b -lp dollar_figurecl dollar_figurecm dollar_figurecn dollar_figuredz dollar_figureea dollar_figuredz each partner had a negative balance in their respective capital accounts as of year and no partner had a deficit_restoration_obligation the agreement does not contain a qualified_income_offset it is not clear how this number is derived c -gp dollar_figureco c -lp d dollar_figurecl dollar_figurecp dollar_figureeb dollar_figuredz ----------- partnership allocated the remainder of its items of income gain loss deduction and credit for year as follows allocation of items for period year13-d4 allocation of items for period d4-12 year13 ordinary_loss rental loss dollar_figure dollar_figure dollar_figureec dollar_figureed dollar_figureef dollar_figureeg a b - gp b - lp c - gp dollar_figure dollar_figure c - lp dollar_figure dollar_figure interest_income dollar_figure dollar_figureee dollar_figureeh dollar_figure dollar_figure ordinary_loss rental loss interest_income dollar_figure dollar_figure dollar_figure dollar_figureei dollar_figure dollar_figure dollar_figureej dollar_figure dollar_figure dollar_figureek dollar_figure dollar_figure d - gp dollar_figureel dollar_figureem dollar_figureen dollar_figureeo dollar_figureep dollar_figureeq for year10 through year partnership allocated all of its items of income gain loss deduction and credit as well as partnership liabilities in accordance with each partner’s respective distributive_share or percentage interest in partnership question what is the proper allocation of liabilities both before and after the loan restructuring and redemption of a and c law sec_752 provides that any increase in a partner’s share of the liabilities of a partnership or any increase in a partner’s individual liabilities by reason of the assumption by such partner of partnership liabilities shall be considered as a contribution of money by such partner to the partnership sec_752 provides that any decrease in a partner’s share of the liabilities of a partnership or any decrease in a partner’s individual liabilities by reason of the assumption by the partnership of such individual liabilities shall be considered as a distribution of money to the partner by the partnership sec_752 provides that in the case of a sale_or_exchange of an interest in a partnership liabilities shall be treated in the same manner as liabilities in connection with the sale_or_exchange of property not associated with partnerships section provides that the amount_realized from a sale_or_other_disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition see c ex sec_1 provides that a liability is considered a recourse_liability to the extent that any partner or related_person bears the economic risk of loss for that liability under sec_1_752-2 a liability is considered nonrecourse to the extent that no partner or related_person bears the economic risk of loss for that liability under sec_1_752-2 sec_1_752-2 provides that a partner’s share of a recourse partnership_liability equals the portion of that liability if any for which the partner or related_person bears the economic risk of loss under sec_1_752-2 a partner bears the economic risk of loss for a partnership_liability to the extent that if the partnership constructively liquidated the partner or related_person would be obligated to make a payment to any person or a contribution to the partnership because that liability becomes due and payable and the partner or related_person would not be entitled to reimbursement from another partner or person that is a related_person to another partner upon a constructive liquidation all of the following events are deemed to occur simultaneously i all of the partnership’s liabilities become payable in full ii with the exception of property contributed to secure a partnership_liability all of the partnership’s assets including cash have a value of zero the original liabilities in this case were incurred at the time partnership acquired the property and were first restructured in year at the time partnership acquired the property then sec_1_752-1 provided that where none of the partners of a partnership have any personal liability with respect to a partnership_liability then all partners including limited partners shall share such liability under sec_752 in the same proportion as they share the profits partnership appears to have allocated the nonrecourse liabilities consistent with this older regulation td 1989_1_cb_180 set forth temporary regulations under sec_752 that are substantially_similar to the current regulations however absent an election the temporary regulations applied only to liabilities incurred or assumed by a partnership on or after date the temporary regulations were replaced by the current regulations absent an election the current regulations as promulgated in td c b under sec_752 apply only to liabilities incurred or assumed by a partnership on or after date see sec_1_752-5 assuming the capitalization of each unpaid interest accrual is proper and gives rise to a new nonrecourse_liability that is subject_to the regulations then applicable the facts in this case do not suggest that a different allocation of the liability would occur because all of partnership’s allocations were made according to each partner’s respective percentage interest in partnership iii the partnership disposes of all of its property in a fully taxable transaction for no consideration except relief from liabilities for which the creditor’s right to repayment is limited solely to one or more assets of the partnership iv all items of income gain loss or deduction are allocated among the partners and v the partnership liquidates sec_1_752-3 provides that a partner’s share of the nonrecourse liabilities of a partnership equals the sum of the partner’s share of partnership_minimum_gain determined in accordance with the rules of sec_704 and the regulations thereunder the amount of any taxable gain that would be allocated to the partner under sec_704 or in the same manner as sec_704 in connection with a revaluation of partnership property if the partnership disposed of in a taxable transaction all partnership property subject_to one or more nonrecourse liabilities of the partnership in full satisfaction of the liabilities and for no other consideration and the partner’s share of the excess nonrecourse liabilities those not allocated under and of the partnership as determined in accordance with the partner’s share of partnership profits the partner’s interest in partnership profits is determined by taking into account all facts and circumstances relating to the economic arrangement of the partners the partnership_agreement may specify the partners’ interests in partnership profits for purposes of allocating excess nonrecourse liabilities provided the interests so specified are reasonably consistent with allocations that have substantial economic_effect under sec_704 of some other significant item of partnership income or gain alternatively excess nonrecourse liabilities may be allocated among the partners in accordance with the manner in which it is reasonably expected that the deductions attributable to those nonrecourse liabilities will be allocated sec_1_752-4 provides that an upper-tier partnership’s share of the liabilities of a lower-tier partnership other than any liability of the lower-tier partnership that is owed to the upper-tier partnership is treated as a liability of the upper-tier partnership for purposes of applying sec_752 and the regulations thereunder to the partners of the upper-tier partnership analysis this case involves three transactions sometimes referred to as steps in which a portion of the outstanding indebtedness owed by partnership is forgiven the interests in partnership which is a lower-tier partnership of the transferor are transferred to a new partner which is an upper-tier partnership and two partners are redeemed we conclude that the three transactions must be viewed together considering the liability allocation before and after the completion of the integrated steps we also conclude that the events occur in the following order one right after the other the indebtedness is forgiven the upper-tier partnership b transfers a large portion of its interest to another partnership d that has identical ownership to b and the partners are redeemeddollar_figure when the interest is accrued and capitalized added to principal the interest becomes a partnership_liability and the liability must be allocated among the partners nothing suggests that the capitalized_interest should be allocated in a manner different than the original principal when the principal and capitalized_interest are allocated among the partners each partner who is allocated a share of the liability is deemed to have made a cash contribution to partnership under sec_752 this deemed cash contribution increases the partner’s basis in his partnership_interest partnership appears to have set forth an allocation regime whereby each partner’s respective share of any item from the partnership is equal to such partner’s percentage interest in partnership a partner’s percentage interest in partnership is determined by the capital contributions made by the partner at the inception of the partnership in other words prior to the second restructuring partnership appears to have a straightforward allocation system in place with no special allocations to any of the partners prior to the second restructuring all of the outstanding indebtedness to lender and lender is considered nonrecourse because no partner or related_person bears the economic risk of loss for these liabilities further partnership’s allocation of the nonrecourse liabilities prior the second restructuring appears to be consistent with the straightforward allocation system in that each partner was allocated a portion of the liability that was consistent with each partner’s interest in all other items of partnership whether the allocation was based upon the first tier allocate to partner to the extent of such partner’s share of partnership_minimum_gain or third tier allocate in accordance with the manner in which partnership profits are allocated of sec_1_752-3 does not appear to result in a different conclusion because partnership appears to have allocated all items of income gain deduction loss and credit prior to the second restructuring based upon the ownership percentages of the partners therefore it appears that partnership’s allocation of the nonrecourse_liability among the partners is consistent with the regulations under sec_1_752-3 the upper-tier partnership b then transfers a large portion of its interest to another partnership d who has an identical ownership structure further two partners a and c are redeemed from partnership the liabilities of the lower-tier it is rather clear that the cod income was recognized before a and c withdrew from partnership we base this conclusion in part on the fact that partnership closed its books upon the withdrawal of a and c and allocated cod income to them further the transfer by the upper-tier partnership b to d appears to have occurred an instant before the withdrawal of a and c partnership partnership have already been restructured at this point and have been converted to recourse obligations after the transfer of the interests to the limited_liability_company the conversion of the retained portion of b’s interest in partnership to a general_partnership interest and the redemption of a and c the two partners in partnership are the transferor partnership b and its related partnership d b is a b general_partner and d is a q general_partner and a b limited_partner since the restructured indebtedness is now a recourse obligation of partnership it must be determined how the partners bear the economic risk of loss with respect to the liabilities both partners are general partners however the partners have differing percentage interests as general partners which dictate different allocations with respect to losses b has a b general_partnership interest and will be allocated b of all items of income gain loss and deduction similarly d has a q general_partnership interest which will entitle it to be allocated q of all of the partnership’s income gain loss and deduction items at this point if a constructive liquidation of partnership is conducted in accordance with sec_1_752-2 it appears the parties will bear the burden of the recourse obligation unequally d will essentially bear all of the burden with respect to the recourse obligation of partnership accordingly d will be allocated virtually all of the recourse_liability after the restructuring see sec_1_752-2 ex although before the restructuring b had approximately a k share of partnership’s nonrecourse liabilities and after the restructuring its share has been reduced to approximately b we conclude that b should not be deemed to have a cash distribution under sec_752 such that it must recognize gain our conclusion is based upon the fact that what has occurred between b and d is a partnership division in which both resulting partnerships have identical ownership to the divided_partnership see sec_1_708-1 in such a circumstance the liability shift between the partnerships should not cause one or the other to recognize gain where the ultimate partners of the divided upper-tier partnership have merely exchanged portions of their respective interest in a limited_partnership for interests in a limited_liability_company see revrul_95_37 1995_1_cb_130 this conclusion is buttressed by sec_1_752-4 which treats an upper-tier partnership’s share of a lower-tier partnership’s liabilities as the liabilities of the upper-tier partnership for purposes of applying sec_752 to the partners of the upper-tier partnership therefore we conclude that partnership’s allocation of the outstanding liabilities before and after the second restructuring appear to be in accordance with the regulations under sec_752 question2 how must the cod income arising from the cancellation of the capitalized_interest income be allocated among the partners in light of the the transfer by b of o of its interest in partnership to d and the redemption of a and c law allocations - in general sec_704 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof shall be determined in accordance with the partner’s interest in the partnership pip determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that if the partnership_agreement provides for the allocation of income gain loss deduction or credit to a partner there are three ways in which the allocation will be respected under sec_704 first the allocation can have substantial economic_effect in accordance with sec_1_704-1 second taking into account all facts and circumstances the allocation can be in accordance with the partner’s interest in the partnership sec_1_704-1 third the allocation can be deemed to be in accordance with the partner’s interest in the partnership pursuant to the special rules in sec_1_704-1 and sec_1_704-2 to the extent an allocation under the partnership_agreement of income gain loss deduction or credit to a partner does not have substantial economic_effect is not in accordance with the partner’s interest in the partnership and is not deemed to be in accordance with the partner’s interest in the partnership such income gain loss deduction or credit will be reallocated in accordance with the partner’s interest in the partnership sec_1_704-1 a substantial economic_effect to have substantial economic_effect_partnership_allocations must reflect the actual division of income or loss among the partners when viewed from the standpoint of economic rather than tax consequences 80_tc_843 sec_1_704-1 provides that the determination of whether an allocation of income gain loss or deduction to a partner has substantial economic_effect involves a two-part analysis that is made as of the end of the partnership taxable_year to which the allocation relates first the allocation must have economic_effect within the meaning of sec_1_704-1 second the economic_effect of the allocation must be substantial within the meaning of sec_1_704-1 if an allocation does not have economic_effect within the meaning of sec_1_704-1 one does not have to reach the second step of the analysis sec_1_704-1 provides that in order for an allocation to have economic_effect it must be consistent with the underlying economic arrangement of the partners in other words if there is an economic benefit or economic burden that corresponds to an allocation the partner to whom the allocation is made must receive such economic benefit or bear such economic burden for a partnership’s allocations to have economic_effect the partnership_agreement generally must meet three mechanical requirements sec_1_704-1 the safe-harbor test the partnership_agreement must provide for the determination and maintenance of the partners’ capital accounts in accordance with the rules of sec_1_704-1 that upon the liquidation of the partnership or of any partner’s interest in the partnership liquidating distributions are required in all cases to be made in accordance with the positive capital_account balances of the partners as determined after making all capital_account adjustments of the partnership taxable_year during which such liquidation occurs and if a partner has a deficit balance in the partner’s capital_account following the liquidation of the partner’s interest in the partnership the partner is unconditionally obligated to restore the amount of the deficit if a partnership satisfies each of these requirements its allocations are generally treated as having economic_effect for tax purposes sec_1_704-1 provides that allocations that do not meet the safe- harbor requirements of sec_1_704-1 will nevertheless be deemed to have economic_effect if as of the end of each taxable_year a liquidation of the partnership at the end of such taxable_year or at the end of any future year would produce the same economic results to the partners as would occur if the requirements of sec_1 b ii b had been satisfied regardless of the economic_performance of the partnership b partner’s interest in the partnership pip a partner’s interest in the partnership and the partner’s interest in any particular item of partnership income gain_or_loss are generally determined by taking into account all facts and circumstances relating to the economic arrangement of the partners sec_1_704-1 sets forth a presumption that all partners have equal interests in the partnership determined on a per capita basis therefore in this case a b and c are each presumed to each have approximately a interest in partnership either the taxpayer or the service may rebut this presumption by establishing facts and circumstances which show that the partners’ interests in the partnership were not equal any and all facts relating to the partners’ underlying economic agreement will affect the determination of a partner’s interest in the partnership sec_1 b ii provides that the following facts and circumstances are ordinarily taken into account for purposes of determining pip or a partner’s interest in any particular item_of_income gain_or_loss the partners’ relative contributions to the partnership the partners’ interests in the economic profits and losses if different than that in taxable_income and loss the interests of the partners in cash_flow and other non-liquidating distributions and the rights of the partners to distributions of capital upon liquidation allocation of nonrecourse_deduction sec_22 to partnership nonrecourse sec_1_704-2 provides that allocations of losses deductions or sec_705 expenditures attributable liabilities nonrecourse_deductions cannot have economic_effect because the creditor alone bears any economic burden that corresponds to those allocations thus nonrecourse_deductions must be allocated in accordance with the partner’s interests in the partnership sec_1_704-2 provides a safe-harbor test that deems allocations of nonrecourse_deductions to be in accordance with the partner’s interests in the partnership if the safe-harbor is not satisfied however the partners’ distributive shares of nonrecourse_deductions are determined under sec_1_704-1 according to the partners’ overall economic interests in the partnership the safe-harbor of sec_1_704-2 provides that allocation of nonrecourse_deductions are deemed to be in accordance with the partners’ interests in the partnership only if throughout the full term of the partnership requirements and of sec_1_704-1 are satisfied and requirement of either sec_1 b ii b or sec_1_704-1 is satisfied ie partners with deficit capital accounts have an unconditional deficit_restoration_obligation or agree to a qualified_income_offset beginning in the first taxable_year of the partnership in which there are nonrecourse_deductions and thereafter throughout the full term of the partnership the partnership_agreement provides for allocations of nonrecourse_deductions in a manner that is reasonably consistent with allocations that have substantial economic_effect of some other significant partnership_item attributable to the property securing the nonrecourse liabilities beginning in the first taxable_year of the partnership that it has nonrecourse_deductions or makes a distribution of proceeds of a citations to the regulations addressing the allocation of nonrecourse_deductions and allocations resulting from decreases in partnership_minimum_gain and in particular the safe_harbor that applies for purposes of those allocations are made to the current regulations under sec_1_704-2 essentially the same requirements can be found in former sec_1_704-1 td c b nonrecourse_liability that are allocable to an increase in partnership_minimum_gain and thereafter throughout the full term of the partnership the partnership_agreement contains a provision that complies with the minimum_gain_chargeback requirement of sec_1_704-2 f and all other material allocations and capital_account adjustments under the partnership_agreement are recognized under sec_1_704-1 without regard to whether allocations of adjusted tax basis and amount_realized under sec_613a are recognized under sec_1_704-1 sec_1_704-1 provides that the partnership_agreement contains a qualified_income_offset if and only if it provides that a partner who unexpectedly receives an adjustment allocation or distribution described in sec_1_704-1 or will be allocated items of income and gain consisting of a pro_rata portion of each item of partnership income including gross_income and gain for such year in an amount and manner sufficient to eliminate such deficit balance as quickly as possible allocations of items of income and gain made pursuant to the preceding sentence are deemed to be made in accordance with the partners’ interests in the partnership if requirements and of sec_1_704-1 are satisfied allocations resulting from decrease in partnership_minimum_gain partnership_minimum_gain decreases as reductions occur in the amount by which the nonrecourse_liability exceeds the adjusted tax basis of the property encumbered by the liability allocations of gain attributable to a decrease in partnership_minimum_gain a minimum_gain_chargeback as required under sec_1 f cannot have economic_effect because the gain merely offsets nonrecourse_deductions previously claimed by the partnership sec_1_704-2 provides that if there is a net decrease in partnership_minimum_gain for a partnership taxable_year the minimum_gain_chargeback requirement applies and each partner must be allocated items of partnership income and gain for that year equal to that partner’s share of the net decrease in partnership_minimum_gain thus to avoid impairing the economic_effect of other allocations allocations pursuant to a minimum_gain_chargeback must be made to the partners that either were allocated nonrecourse_deductions or received distributions of proceeds attributable to nonrecourse borrowing sec_1_704-2 provides a test that if met deems allocations of partnership income pursuant to a minimum_gain_chargeback to be in accordance with the partners’ interests in the partnership analysis the focus of this case involves the allocation of the cod income among the various continuing and retiring partners the agreement does not have a minimum_gain_chargeback provision so the minimum_gain_chargeback provisions under sec_1 do not apply to the allocation of the cod income in addition no partner in partnership has a deficit_restoration_obligation and the agreement does not have a qualified_income_offset so no allocation would have economic_effect because the allocation would not increase or decrease a deficit capital_account that the respective partner would be obligated to restore because partnership’s agreement does not meet the safe_harbor provisions under sec_1_704-2 for allocating nonrecourse_deductions to its partners partnership’s allocations must be made in accordance with each partner’s interest in the partnership pursuant to sec_1_704-1 accordingly we conclude that the cod income must also be allocated in accordance with sec_1 b dollar_figure it seems that each of the partner’s have been allocated nonrecourse_deductions over the life of partnership these nonrecourse_deductions appear to arise from the increase in the indebtedness each year due to the capitalization of the accrued but unpaid interest as well as from the depreciation_deductions on the various properties these deductions appear to have been allocated to each of the partners based upon their respective ownership percentages in partnership the original allocation of the nonrecourse_deductions is respected if it is in accordance with the partner’s interest in the partnership from an analysis of the record it appears that each partner’s respective interest in partnership for purposes of sec_1_704-1 corresponds to each partner’s capital_contribution to partnershipdollar_figure however the field may wish to review taxpayer’s returns for years prior to year to determine whether partnership’s allocations were made in accordance with each partner’s percentage interest in partnership other tax consequence sec_23 we note that the same result would be reached had partnership met the safe_harbor requirements by having a minimum_gain_chargeback requirement in the agreement in that instance the minimum_gain_chargeback requirement of the regulations under sec_704 would require that any decrease in partnership_minimum_gain be allocated to the respective partners in accordance with each partner’s share of the decrease because each of the nonrecourse_deductions were allocated in accordance with what appears to us to be each partner’s interest in the partnership the cod chargeback would also have been allocated in this manner the partners appear to have shared the economic profits and losses over the years of partnership based upon the percentage interests of each partner further each partner’s rights to cash_flow appear to be determined by each partner’s percentage interest in partnership partnership appears to have followed these percentage interests in all of its allocations since the inception of partnership after consideration of all the facts and circumstances the presumption regarding equal interests for each partner’s interest in partnership appears to be overcome and each partner’s interest in the partnership for purposes of sec_1_704-1 corresponds to each partner’s percentage interest in partnership a and c withdrawal from partnership law sec_731 provides that in the case of a distribution by a partnership to a partner gain shall not be recognized to such partner except to the extent that any money distributed exceeds the adjusted_basis of such partner’s interest in the partnership immediately before the distribution and that any gain so recognized shall be considered as gain from the sale_or_exchange of the partnership_interest of the distributee partner sec_736 provides that payments made in liquidation of the interest of a retiring_partner or a deceased partner shall except as provided in sec_736 be considered as a distributive_share to the recipient of partnership income if the amount thereof is determined with regard to the income of the partnership or as a guaranteed_payment described in sec_707 if the amount thereof is determined without regard to the income of the partnership sec_736 provides that payments made in liquidation of the interest of a retiring_partner or a deceased partner shall to the extent such payments other than payments described in sec_736 are determined under regulations prescribed by the secretary to be made in exchange for the interest of such partner in partnership property be considered as a distribution by the partnership and not as a distributive_share or guaranteed_payment under sec_736 sec_736 applies only where payments are made to a retiring general_partner for the partner’s share of unrealized_receivables and unstated_goodwill in a partnership where capital is not a material income producing factor sec_751 provides that to the extent a partner receives in a distribution_partnership property which is unrealized_receivables or inventory_items which have appreciated substantially in value in exchange for all or a part of his interest in other partnership property including money or b partnership property including money other than property described in sec_751 or ii in exchange for all or a part of his interest in the partnership’s unrealized_receivables or substantially appreciated_inventory such transactions shall be considered as a sale_or_exchange of such property between the distributee and the partnership as constituted after the distribution analysis each of the retiring partners must consider the extent that they are relieved of their respective shares of partnership’s liabilities to the extent of each retiring partner’s relief from partnership’s liabilities each retiring_partner has a deemed cash distribution the deemed cash distribution appears to be the only consideration transferred to the retiring partners this distribution should be considered under sec_736 and sec_731 and will reduce each retiring partner’s basis in their partnership_interest the allocation of the cod income will have first increased each retiring partner’s basis we have set forth a chart which reflects the actual allocation of cod income and basis increase and the liability relief and deemed cash distribution and basis decrease for each of the retiring partners further the admission and redemption document suggests that a and c were to receive distributions of cash in exchange for their withdrawal from partnership if these payments were made they must also be considered because capital does appear to be a material income producing factor for partnership sec_736 does not need to be considered however because each of the retiring partners is receiving only cash for their respective interests in partnership sec_751 must be considered b’s transfer to d law and analysis we view b and d as essentially one and the same entity the identical ownership of the two entities and b’s transfer of o of its interest in partnership to d results in a partnership division even though this division causes two entities to exist at the end of the day because the entities have identical ownership we view the transaction as akin to a conversion of a limited_partnership to a limited_liability_company we limit our opinion on this matter strictly to the facts presented in this case where the ownership of the divided and resulting partnerships are identical the division of b is a tax-free transaction with a large part of b’s share of the liabilities being allocated to d after the three steps sec_1_752-4 discusses the allocation of partnership liabilities in a tiered-partnership arrangement here b has a share of partnership’s liabilities before the second restructuring in applying the above regulation for purposes of considering sec_752 with respect to b’s partners b’s share of the liabilities of partnership are considered to be b’s liabilities similarly after the transfer of b’s interests to d which is partnership division in accordance with sec_1_708-1 d has a share of partnership’s liabilities again for purposes of applying sec_752 to the partners of b and d the liabilities of partnership are considered to be the actual liabilities of b and d because b and d have identical ownership the partners of b and d while realizing relief of liabilities from b will have a corresponding increase of the liabilities through d these decreases and increases appear to us to exactly cancel out each other and the net result is that the partners of b and d have merely changed the entity through which each of them has a share of the outstanding indebtedness accordingly b would not recognize gain under sec_752 as a result of the transfer of its interests to d case development hazards and other consideration sec_25 we note that while the current regulations addressing partnership divisions do not apply to the division in this case the assets-over form utilized by b would appear to be respected under prior_law caveat this advice is limited to the particular facts of this case and does not represent a final statement of the service’s position it may not be used cited or relied on as precedent this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse affect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any questions please call at david r haglund senior technician reviewer associate chief_counsel passthroughs and special industries
